Case 20-22212-TPA            Doc 25      Filed 05/10/21 Entered 05/10/21 11:55:57   Desc Main
                                                                                FILED
                                         Document     Page 1 of 2               5/10/21 11:36 am
                                                                                CLERK
                                                                                U.S. BANKRUPTCY
                                                                                COURT - WDPA
                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:
                                                      :   Case No. 20-22212-TPA
 JAYME ANN LIVORIO                                    :   Chapter 12
              Debtor                                  :
                                                      :
      JEFFREY SIKIRICA, TRUSTEE                       :   Related to Doc. No. 23
                Movant,                               :
                                                      :
                        v.                            :
                                                      :
      NO RESPONDENT                                   :   Hearing: September 23, 2021 at 11:00 A.M.
                                                      :

                                                 ORDER


              AND NOW, this 10th day of May, 2021 in light of the Status Report, Doc No, 23,

having been filed on May 6, 2021, it is hereby ORDERED, ADJUDGED and DECREED that:


              (1)       A status conference on the case is scheduled for September 23, 2021 at

11:00 A.M. to be held by the Zoom Video Conference Application. The Parties must comply with

Judge Agresti’s Amended Notice of Temporary Modification of Appearance Procedures, dated

and effective June 10, 2020, which can be found on the Court’s website at

https://www.pawb.uscourts.gov/sites/default/files/pdfs/tpa-proc-appearances.pdf.


              (2)   Initializing Zoom Hearing:            To join the Zoom hearing please initiate and

use   the   following        link   at   least   15   minutes    prior   to   the   scheduled   hearing

time: https://www.zoomgov.com/j/16021303488, or alternatively, to attend use the following




                                                      1
Case 20-22212-TPA        Doc 25   Filed 05/10/21 Entered 05/10/21 11:55:57          Desc Main
                                  Document     Page 2 of 2



Meeting ID: 160 2130 3488. For questions regarding the connection contact Judge Agresti’s Staff

Attorney Courtney Helbling at 814-464-9781.




                                                   ______________________________
                                                   Thomas P. Agresti, Judge
                                                   United States Bankruptcy Court
Case administrator to serve:
       Jeffrey Sikirica, Esq.
       Debtor
       Debtor’s Counsel




                                              2
